Citation Nr: 1310862	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the Board in August 2011.

In November 2011, the Board granted the Veteran's claim of entitlement to service connection for PTSD.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Joint Motion for Partial Remand, the Veteran's claim for a psychiatric disorder other than PTSD was remanded to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

In the June 2012 Joint Motion for Remand, the parties agreed that the Board erred in failing to discuss whether entitlement to service connection was warranted for any psychiatric disorder other than PTSD.  The parties noted that diagnoses of mood disorder and major depression were of record.   

At a July 2009 VA examination, the Veteran was diagnosed with PTSD and mood disorder secondary to a head disorder.  No other psychiatric diagnoses were rendered at that time.  

It remains unclear whether mood disorder and major depression were caused or aggravated by active duty service or are secondary to PTSD.  Consequently, the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorders other than PTSD.  

VA outpatient treatment reports dated through October 2007 are associated with the claims file and reflect treatment for psychiatric disorders.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated since October 2007 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since October 2007.  If the Veteran identifies any other relevant medical records, those records should be obtained.  Any negative responses should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination with a specialist with expertise treating psychiatric disabilities.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability, including mood disorder and major depression is due to or was caused by the Veteran's service.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability, including mood disorder and major depression was caused or aggravated by service-connected PTSD.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


